 


109 HR 2205 IH: To amend title 5, United States Code, to extend the veterans’ preference provisions of such title to individuals who served on active duty in the armed forces for a period of more than 180 consecutive days any part of which occurred after September 11, 2001, and before January 1, 2006, and separated from the armed forces under honorable conditions.
U.S. House of Representatives
2005-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2205 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2005 
Mr. Tiberi introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend title 5, United States Code, to extend the veterans’ preference provisions of such title to individuals who served on active duty in the armed forces for a period of more than 180 consecutive days any part of which occurred after September 11, 2001, and before January 1, 2006, and separated from the armed forces under honorable conditions. 
 
 
1.Veterans’ preferenceSection 2108(1) of title 5, United States Code, is amended— 
(1)in subparagraph (B), by striking or at the end; 
(2)in subparagraph (C), by adding or after the semicolon; and 
(3)by inserting after subparagraph (C) the following: 
 
(D)served on active duty as defined by section 101(21) of title 38 at any time in the armed forces for a period of more than 180 consecutive days any part of which occurred after September 11, 2001, and before January 1, 2006;.  
 
